Exhibit 10.48

 

ZORAN CORPORATION

Summary of Compensation Arrangements

with Named Executive Officers and Directors

 

OFFICERS

 

Set forth below is a description of the compensation arrangements for each of
our executive officers.

 

 

 

 

 

2005

 

Name

 

Title

 

Base Salary

 

Target Bonus

 

 

 

 

 

 

 

 

 

Gerzberg, Levy

 

President/CEO

 

$

391,000

 

100

%

Martino, Camillo

 

Chief Operating Officer

 

$

287,500

 

87

%

Schneider, Karl

 

Chief Financial Officer

 

$

241,000

 

70

%

Shenberg, Isaac

 

Senior VP, Business Development

 

$

200,000

 

60

%

 

The executive bonus is based upon both company and individual performance
factors during the bonus period.  The percentage of bonus payout is based upon
achievement of both company and individual goals and decided upon by the Board
of Directors compensation committee.

 

DIRECTORS

 

The general Zoran Corporation Board of Directors compensation plan provides the
following compensation components for service as board members, for
participation at board meetings, and service on board committees:

 

•                  Annual retainer fee of $20,000 per Director

•                  Per meeting fee of $2,000 per Director

•                  Quarterly committee fee of $2,500 per chairperson of a board
committee

•                  Quarterly committee fee of $1,500 per Director serving on a
committee

•                  Initial stock option grants of 30,000 shares per Director on
appointment

•                  Annual stock option grants of 15,000 shares per Director

 

The majority of the director stock option grants have been granted pursuant to
Zoran’s 1995 Director’s Stock Option Plan.  The initial options grants become
exercisable in installments of one-fourth (1/4) of the total number of shares on
each of the first, second, third and fourth anniversaries of the date of grant. 
The annual option grants become fully exercisable on the one year anniversary of
the date of grant, subject to the directors continuous service.  Options granted
have a term of ten (10) years.

 

--------------------------------------------------------------------------------